OPINION — AG — UNDER 74 Ohio St. 1971 160 [74-160] AN OKLAHOMA BUREAU OF INVESTIGATION EMPLOYEE WHO FORMERLY WAS A MEMBER OF A MUNICIPAL POLICE DEPARTMENT MAY CONTINUE HIS PARTICIPATION IN THE MUNICIPALITY'S POLICE PENSION AND RETIREMENT SYSTEM UPON HIS CONTINUED CONTRIBUTION TO SAID SYSTEM BASED UPON HIS CURRENT MONTHLY SALARY OF SAID EMPLOYEE FROM THE OKLAHOMA STATE BUREAU OF INVESTIGATION. THE CONTRIBUTION SHOULD BE COMPUTED (A) ON THE SAME PERCENTAGE AS THAT CONTRIBUTED BY OFFICERS CURRENTLY IN THE EMPLOY OF THE MUNICIPALITY PLUS (B) THE SAME PERCENTAGE THAT THE CITY APPROPRIATES TO THE SYSTEM ON BEHALF OF ITS OFFICERS. THERE IS NO STATUTORY AUTHORITY FOR THE RENEWAL OF PARTICIPATION IN A LOCAL POLICE PENSION AND RETIREMENT SYSTEM IF AN INDIVIDUAL'S CONTRIBUTIONS THERETO HAVE CEASED AND HIS PARTICIPATION IS TERMINATED BY REASON THEREOF. LOCAL MUNICIPAL ORDINANCES ARE CONTROLLING IN THE ABSENCE OF SUCH STATUTORY AUTHORITY. IN THE ABSENCE OF A MUNICIPAL ORDINANCE ON THE SUBJECT, RENEWAL OF PARTICIPATION IS A DISCRETIONARY MATTER WITH THE LOCAL POLICE PENSION AND RETIREMENT BOARD. CITE: OPINION NO. 75-345, 11 Ohio St. 1971 541 [11-541](H) (WILLIAM DON KISER) ** SEE: OPINION NO. 95-085 (1996) **